                                 Stephen Koteff, Alaska Bar No. 9407070
                                 Joshua A. Decker, Alaska Bar No. 1201001
                                 ACLU OF ALASKA FOUNDATION
                                 1057 West Fireweed Lane, Suite 207
                                 Anchorage, AK 99503
                                 (907) 263-2007
                                 skoteff@acluak.org


                                                      UNITED STATES DISTRICT COURT
                                                           DISTRICT OF ALASKA


                                  Anthony L. Blanford and John K.            Case No. 3:19-cv-00036-JWS
                                  Bellville,

                                                Plaintiffs,
ACLU OF ALASKA FOUNDATION
1057 W. Fireweed Ln. Suite 207




                                         v.
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org
      FAX: 907.258.0288
      TEL: 907.258.0044




                                  Michael J. Dunleavy, in his
                                  individual and official capacities,        Joshua A. Decker’s
                                  Tuckerman Babcock, and the State           Motion to Withdraw
                                  of Alaska,

                                                Defendants.



                                    Plaintiffs’ attorney Joshua A. Decker, as allowed by Local Rule

                                 11.1(c), moves to withdraw as counsel for Plaintiffs Anthony L.

                                 Blanford and John K. Bellville. Mr. Decker is leaving his employment

                                 at the American Civil Liberties Union of Alaska Foundation to pursue a

                                 Ph.D. in political science; his co-counsel, Stephen Koteff of the ACLU of




                                 Blanford v. Dunleavy
                                 JOSHUA A. DECKER’S MOTION TO WITHDRAW
                                 Case No. 3:19-cv-00036-JWS                                        Page 1 of 2
                                  Case 3:19-cv-00036-JWS Document 67 Filed 07/13/21 Page 1 of 2
                                 Alaska Foundation, will continue to represent the Plaintiffs in this

                                 matter.


                                    Dated: July 13, 2021.


                                                                        /s/ Joshua A. Decker
                                                                     Stephen Koteff, Bar No. 9407070
                                                                     Joshua A. Decker, Bar No. 1201001
                                                                     ACLU OF ALASKA FOUNDATION
                                                                     1057 West Fireweed Lane, Suite 207
                                                                     Anchorage, AK 99503
                                                                     (907) 263-2007 (telephone)
                                                                     jdecker@acluak.org
ACLU OF ALASKA FOUNDATION




                                                                     Counsel for Plaintiffs
1057 W. Fireweed Ln. Suite 207




                                                                     Anthony L. Blanford and
   Anchorage, Alaska 99503


    EMAIL: legal@acluak.org




                                                                     John K. Bellville
      FAX: 907.258.0288
      TEL: 907.258.0044




                                 Blanford v. Dunleavy
                                 JOSHUA A. DECKER’S MOTION TO WITHDRAW
                                 Case No. 3:19-cv-00036-JWS                                      Page 2 of 2
                                  Case 3:19-cv-00036-JWS Document 67 Filed 07/13/21 Page 2 of 2
